                         UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF NORTH CAROLINA
                              ASHEVILLE DIVISION
                         DOCKET NO. 1:17-cr-109-MOC-WCM

 UNITED STATES OF AMERICA,                      )
                                                )
                                                )
 Vs.                                            )                    ORDER
                                                )
                                                )
 KAREN ANN TURNER,                              )
                                                )
               Defendant.                       )


       THIS MATTER is before the Court on its own motion following receipt of Defendant’s

Supplement to Motion for Modification, filed on August 15, 2019. (Doc. No. 40).

                                          ORDER

       IT IS HEREBY ORDERED that within ten days the Government shall file a response to

the additional arguments made in Defendant’s Supplement to Motion for Modification.



                                         Signed: September 3, 2019
